Determination dated May 20, 1971, revoking petitioner’s registration as a longshoreman, unanimously modified, on the law and in the exercise of discretion, to the extent of reducing the punishment imposed by respondent, Waterfront Commission, from revocation of the license to a suspension for a period of four months from the date of the publication of this decision and, as so modified, the determination is confirmed, without costs and without disbursements. While we find substantial evidence to confirm the respondent’s finding as to the guilt of the petitioner, in our view under all the circumstances, and considering the petitioner’s prior unblemished record, the penalty of revocation of his license was excessive and constituted an abuse of discretion. In the exercise of the power vested in this court (see Matter of Mitthauer v. Patterson, 8 N Y 2d 37; Matter of Bovino v. Scott, 22 N Y 2d 214; Matter of Handel v. Gabel, 22 A D 2d 654; CPLR 7803, subd. [3]), we conclude that the penalty should be limited as indicated above. Concur—■ Capozzoli, J. P., Markewich, Nunez, Murphy and Eager, JJ.